Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT BY AND BETWEEN

SQUARE ONE ENERGY, INC. AND

CANO PETROLEUM, INC.

 

--------------------------------------------------------------------------------


 

INTRODUCTION

 

 

 

 

 

 

ARTICLE 1:

 

SALE

 

 

 

 

 

1.01

 

Sale of Stock

 

 

 

 

 

1.02

 

Consideration for Sale

 

 

 

 

 

1.03

 

Closing

 

 

 

 

 

ARTICLE 2:

 

SELLER’S REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

2.01

 

Organization

 

 

 

 

 

2.02

 

Ownership of Company

 

 

 

 

 

2.03

 

Ownership in Other Companies

 

 

 

 

 

2.04

 

Officers and Directors

 

 

 

 

 

2.05

 

Financial Statements

 

 

 

 

 

2.06

 

Taxes

 

 

 

 

 

2.07

 

Real Property

 

 

 

 

 

2.08

 

Other Tangible Personal Property

 

 

 

 

 

2.09

 

Other Intangible Property

 

 

 

 

 

2.10

 

Title to Assets and Properties

 

 

 

 

 

2.11

 

Suppliers and Sale

 

 

 

 

 

2.12

 

Insurance Policies

 

 

 

 

 

2.13

 

Contracts

 

 

 

 

 

2.14

 

Laws and Regulations

 

 

 

 

 

2.15

 

Litigation

 

 

 

 

 

2.16

 

Employment Contracts and Benefits

 

 

 

 

 

2.17

 

Working Interest Conveyed

 

 

 

 

 

2.18

 

Other Liabilities & Obligations

 

 

 

 

 

2.19

 

Bank Accounts

 

 

 

 

 

2.20

 

Business Operations

 

 

 

 

 

2.21

 

Authority

 

 

 

 

 

2.22

 

Full Disclosure

 

 

 

 

 

2.23

 

Brokers

 

 

 

 

 

ARTICLE 3:

 

PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

3.01

 

Authority

 

 

 

 

 

3.02

 

Brokers

 

 

 

 

 

3.03

 

Organization and Standing of Purchaser

 

 

2

--------------------------------------------------------------------------------


 

ARTICLE 4:

 

COVENANTS

 

 

 

 

 

4.01

 

Business Operations

 

 

 

 

 

4.02

 

Maintenance of Assets and Properties

 

 

 

 

 

4.03

 

Absence of Liens

 

 

 

 

 

4.04

 

Preservation of Business

 

 

 

 

 

4.05

 

Preservation of Customer Relations

 

 

 

 

 

4.06

 

Maintain Insurance

 

 

 

 

 

4.07

 

Absence of Contractual Obligations

 

 

 

 

 

4.08

 

Performance of Obligations

 

 

 

 

 

4.09

 

Notification of Litigation

 

 

 

 

 

4.10

 

Provide Financial Statements

 

 

 

 

 

4.11

 

Access to Books and Records

 

 

 

 

 

4.12

 

Notice of Environmental Defects

 

 

 

 

 

4.13

 

Employee Compensation

 

 

 

 

 

4.14

 

Not Solicit

 

 

 

 

 

4.15

 

Resist Brokers

 

 

 

 

 

4.16

 

Cooperate in Publicity

 

 

 

 

 

4.17

 

Maintain Employee Benefit Plans

 

 

 

 

 

4.18

 

Payment of Liabilities and Waiver of Claims

 

 

 

 

 

4.19

 

Maintain Existing Agreements

 

 

 

 

 

4.20

 

Obtain Consents

 

 

 

 

 

4.21

 

Provide Sales and Use Tax Certificates

 

 

 

 

 

4.22

 

Provide UCC Clearances

 

 

 

 

 

4.23

 

Deliver Title Policies

 

 

 

 

 

4.24

 

Notice of Title Defects

 

 

 

 

 

4.25

 

Remedies for Title Defects

 

 

 

 

 

4.26

 

Casualty Loss

 

 

 

 

 

4.27

 

Lease Obligations

 

 

 

 

 

4.28

 

Obligations Relating to Operations

 

 

 

 

 

4.29

 

Operations Since the Effective Time

 

 

 

 

 

4.30

 

Marketing of Production; Suspended Funds

 

 

 

 

 

4.31

 

Improvements, Personality, Equipment and Fixtures

 

 

 

 

 

4.32

 

Wells

 

 

 

 

 

ARTICLE 5:

 

CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE

 

 

 

 

 

5.01

 

Representations and Warranties

 

 

3

--------------------------------------------------------------------------------


 

5.02

 

Compliance With Conditions

 

 

 

 

 

5.03

 

Suit or Proceeding

 

 

 

 

 

5.04

 

Accountant’s Review

 

 

 

 

 

5.05

 

Government Approvals and Filings

 

 

 

 

 

5.06

 

Corporate and Stockholder Action

 

 

 

 

 

5.07

 

Confidentiality and Noncompete Agreements

 

 

 

 

 

5.08

 

Consents of Others

 

 

 

 

 

5.09

 

Board of Directors Resignations

 

 

 

 

 

5.10

 

Ownership of Record

 

 

 

 

 

ARTICLE 6:

 

CONDITIONS TO SELLER’S OBLIGATION TO CLOSE

 

 

 

 

 

6.01

 

Corporate Action

 

 

 

 

 

6.02

 

Government Approvals

 

 

 

 

 

ARTICLE 7:

 

PARTIES’ OBLIGATIONS AT THE CLOSING

 

 

 

 

 

7.01

 

Seller’s Obligations at the Closing

 

 

 

 

 

7.02

 

Purchaser’s Obligation at Closing

 

 

 

 

 

7.03

 

Restriction on Stock Issued

 

 

 

 

 

ARTICLE 8:

 

SELLER’S OBLIGATIONS AFTER THE CLOSING

 

 

 

 

 

8.01

 

Preservation of Goodwill

 

 

 

 

 

8.02

 

Change of Name

 

 

 

 

 

8.03

 

Nonsolicitation of Employees

 

 

 

 

 

ARTICLE 9:

 

INDEMNIFICATION

 

 

 

 

 

9.01

 

Covenant to Indemnify and Hold Harmless

 

 

 

 

 

9.02

 

Income Taxes and Royalties

 

 

 

 

 

9.03

 

Notification and Defense of Claims or Actions

 

 

 

 

 

ARTICLE 10:

 

GENERAL PROVISIONS

 

 

 

 

 

10.01

 

Survival of Representations, Warranties, and Covenants

 

 

 

 

 

10.02

 

Notices

 

 

 

 

 

10.03

 

Assignment of Agreement

 

 

 

 

 

10.04

 

Governing Law

 

 

 

 

 

10.05

 

Amendments; Waiver

 

 

 

 

 

10.06

 

Entire Agreement

 

 

 

 

 

10.07

 

Reliance Upon Representations and Warranties

 

 

 

 

 

10.08

 

Termination of Agreement

 

 

4

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Sale and Purchase Agreement (‘‘Agreement’’) dated as of the 6th day of
February, 2005, by and between Cano Petroleum, Inc., a Delaware corporation
(“Cano” or ‘‘Purchaser’’), and Square One Energy, Inc., a Texas corporation
(“Square One” or ‘‘Seller’’) and Seller’s sole shareholder.

 

INTRODUCTION

 

Seller desires to sell and Purchaser desires to purchase all of the issued and
outstanding capital stock of Square One Energy, Inc. (‘‘the Company’’) on the
terms and conditions set forth in this Agreement.

 

In consideration of the mutual promises of the parties; in reliance on the
representations, warranties, covenants, and conditions contained in this
Agreement; and for other good and valuable consideration, the parties agree as
follows:

 

ARTICLE 1

 

SALE

 

Sale of Stock

 

1.01. Effective as of 7:00 o’clock a.m., Central Standard Time, on the Closing
Date (the “Effective Time”), Seller agrees to sell, convey, transfer, assign,
and deliver to Purchaser all of the issued and outstanding capital stock of
Company, and Purchaser agrees to purchase such stock.

 

Consideration for Sale

 

1.02. In consideration of the sale and transfer of the shares of capital stock
of Company and the representations, warranties, and covenants of Seller set
forth in this Agreement, Purchaser shall pay to Seller $8,000,000.00 (Eight
Million Dollars) on the Closing Date. Payment shall be in the form of
$4,000,000.00 (Four Million Dollars) in certified funds and the issuance to
Seller of 888,888 shares of Cano Petroleum common stock.

 

 

1

--------------------------------------------------------------------------------


 

Closing

 

1.03. The parties agree to use their best efforts to consummate this transaction
(‘‘Closing’’). The Closing shall take place at the offices of Cano Petroleum
located at 309 W. 7th Street, Suite 1600, Fort Worth, Texas 86102 on or before
April 1, 2005 or at such other time, date, and place mutually agreed upon in
writing by Seller and Purchaser (‘‘Closing Date’’). In either event, all terms
and conditions to the Closing of this Agreement shall have been met at least ten
(10) days prior to the Closing Date.

 

ARTICLE 2

 

SELLER’S REPRESENTATIONS AND WARRANTIES

 

Seller hereby represents and warrants to Purchaser that the following facts and
circumstances are and at all times up to the Closing Date will be true and
correct:

 

Organization

 

2.01. Company is a corporation duly organized, validly existing, and in good
standing under the laws of Texas and is qualified to do business in the
jurisdictions set forth in Exhibit 1 attached to this Agreement. Company has all
requisite power and authority (corporate and, when applicable, governmental) to
own, operate, and carry on its business as now being conducted. Seller has all
legal authority to operate the wells and facilities located on the Leasehold
Property.  Company’s certificate of incorporation, articles of incorporation,
and bylaws as currently in effect are contained in Exhibit 1.

 

Ownership of Company

 

2.02. The authorized capital stock and the number of shares issued and
outstanding of Company is set forth in Exhibit 2 attached to this Agreement. The
issued and outstanding shares of capital stock of Company have been validly
issued, are fully paid and nonassessable, and were issued in compliance with
applicable federal and state laws regulating the offer and sale of securities.
There are no outstanding options, warrants, or similar rights to purchase or
convert any obligation into the capital stock or other securities of Company.
The capital stocks of Company is owned, of record and beneficially, by those
shareholders set forth in Exhibit 2 free and clear of all liens, claims, and
encumbrances.

 

2

--------------------------------------------------------------------------------


 

Ownership in Other Companies

 

2.03. Company has no interest in any other corporation, firm, business, or
partnership nor any subsidiaries.

 

Officers and Directors

 

2.04. Exhibit 3 attached to this Agreement contains a true and correct list of
all officers and directors of Company, their rate of compensation, and the
portion of compensation attributable to salary and bonuses, respectively, of all
officers, directors, and of each employee of Company whose salary is $50,000.00
(Fifty Thousand Dollars) per year or greater.

 

Financial Statements

 

2.05. Exhibit 4 attached to this Agreement contains the financial statements for
two years ending December 31, 2004, (‘‘Financial Statements’’). Except as
disclosed on Exhibit 4, the Financial Statements present fairly and accurately
the financial position, results of operations, and changes in financial position
of Company at the dates and for the periods covered. There are no liabilities or
obligations of Company, accrued, absolute, contingent, inchoate, or otherwise
that arose out of or relate to any matter, act, or omission occurring from
December 31, 2004, to the date of this Agreement, other than liabilities or
obligations incurred in the normal course of business. Since December 31, 2004,
there have not been:

 

(a) Any material adverse change in financial condition, operations, sales, or
net income of Company.

 

(b) Any loss, damage, or destruction to properties or assets, tangible or
intangible (whether or not covered by insurance).

 

(c) Any change in policy regarding compensation payable to or to become payable
to any of Company’s officers, directors, employees, or agents.

 

(d) Any labor dispute, disturbance, or attempt to organize a union.

 

(e) Any proposed law or regulation or any actual event or condition of any
character that is known to Company or Seller that materially adversely affects
the business or future prospects of Company.

 

3

--------------------------------------------------------------------------------


 

(f) Any claim, litigation, event, or condition of any character that materially
adversely affects the business or future prospects of Company.

 

(g) Any issuance, purchase of, or agreement to issue or purchase shares of
capital stock or other securities of Company.

 

(h) Any mortgage, pledge, lien, or encumbrance made or agreed to be made on any
of Company’s assets or properties, tangible or intangible.

 

(i) Any sale, transfer, other disposition of, or agreement to sell, transfer, or
dispose of Company’s properties or assets, tangible or intangible, except as
contemplated in this Agreement and except in the normal course of business and
then only for full and fair value received.

 

(j) Any borrowings or agreements to borrow by or from Company.

 

(k) Any loans, advances, or agreements with respect to any loans or advances,
other than to customers in the normal course of business and that have been
properly reflected as ‘‘accounts receivable’’ on Company’s books.

 

(l) Any transaction outside the ordinary course of business.

 

(m) Any dividends or distributions paid or declared, or any repayment of loans
or other obligations to the shareholders of Company.

 

(n) Any capital expenditures made by Company in excess of $25,000.00 (Twenty
Five Thousand Dollars).

 

(o) Any agreement by Seller or Company to do any of the items described in
Subparagraphs (a) through (n), above.

 

Taxes

 

2.06. All federal, state, local, and foreign income, ad valorem, excise, sales,
use, payroll, unemployment, and other taxes and assessments (‘‘Taxes’’) that are
due and payable by Company or by Seller on behalf of Company have been properly
computed, duly reported, fully paid, and discharged. There are no unpaid Taxes
that are or could become a lien on the property or assets of Company or require

 

4

--------------------------------------------------------------------------------


 

payment by Company, except for current Taxes not yet due and payable. All
current Taxes not yet due and payable by Company have been properly accrued on
the balance sheets of Company. Company has not incurred any liability for
penalties, assessments, or interest under the Internal Revenue Code. No
unexpired waiver executed by or on behalf of Company with respect to any Taxes
is in effect.

 

Real Property

 

2.07. Exhibit 5, which is attached to this Agreement, contains a complete and
accurate legal description of each parcel of real property owned by, leased to,
or leased by Company together with either a true and correct survey or a
substantially true and correct plat of each parcel, when available; and true,
correct, and complete copies of all real property leases. Exhibit 5 also
contains a description of all buildings, fixtures, and other improvements
located on the real property and a list of the policies of title insurance
issued to Company or Seller for the properties. All of the material real
property leases are valid and in full force. There does not exist any default or
event that with notice, lapse of time, or both will constitute a default under
any of these lease agreements. All the buildings, fixtures, and leasehold
improvements used by Company in it’s business are located on the real property.
The zoning of each parcel of property described in Exhibit 5 permits the
presently existing improvements and the continuation of Company’s business
presently being conducted on such parcel. Neither Company nor Seller is aware of
any enacted or proposed changes to such zoning.

 

Other Tangible Personal Property

 

2.08. The equipment, furniture, fixtures, and other personal property described
in Exhibit 6 attached to this Agreement constitute all the items of tangible
personal property owned by, in the possession of, or used by Company in
connection with Company’s business. Except as stated in Exhibit 6, no personal
property used by Company in connection with its business is held under any
lease, security agreement, conditional sales contract, or other title retention
or security agreement or is located any place other than in the possession of
Company.

 

Other Intangible Property

 

2.09. Exhibit 7 attached to this Agreement is a true and complete list of all
intangible assets, other than those specifically referred to elsewhere in this
Agreement, and the location of evidences of title to such intangible assets.

 

5

--------------------------------------------------------------------------------


 

Title to Assets and Properties

 

2.10. Company has good and marketable title to all of its assets and properties,
tangible and intangible that are material to Company’s business and future
prospects. These assets and properties constitute all of the assets and
interests in assets that are used in Company’s business. All of these assets are
free and clear of mortgages, liens, pledges, charges, encumbrances, equities,
claims, easements, rights of way, covenants, conditions, and restrictions,
except for the following:

 

(a) Those disclosed in Company’s balance sheets as of December 31, 2004,
included in the Financial Statements, or in the Exhibits to this Agreement.

 

(b) The lien of current Taxes not yet due and payable.

 

(c) Possible minor matters that, in the aggregate, are not substantial in amount
and do not materially detract from or interfere with the present or intended use
of any of the assets and properties nor materially impair business operations.

 

All real property and tangible personal property of Company are in good
operating condition and repair, ordinary wear and tear excepted. Company is in
possession of all premises leased to Company from others. Except as set forth in
the appropriate Exhibit listing such assets, no officer, director, or employee
of Company, nor any spouse, child, or other relative of any of these persons
owns or has any interest, directly or indirectly, in any of the real or personal
property owned by or leased by Company or in any copyrights, patents,
trademarks, trade names, or trade secrets licensed by Company. Company does not
occupy any real property in violation of any law, regulation, or decree that
would materially adversely affect its business or future prospects.

 

Suppliers and Sale

 

2.11. Exhibit 8 attached to this Agreement is a correct and current list of all
suppliers of Company together with summaries of the purchases made from each
supplier during the most recent fiscal year. Except as indicated in Exhibit 8,
neither Company nor Seller has information or is aware of any facts indicating
that any of these suppliers intend to cease doing business with Company or to
materially alter the amount of the business that they are presently doing with
Company.

 

Insurance Policies

 

2.12. Exhibit 9 attached to this Agreement is a list and description of all
insurance policies concerning the assets and properties and all officers,
directors, and

 

6

--------------------------------------------------------------------------------


 

employees of Company. All of these policies are in the respective principal
amounts set forth in Exhibit 9. Company has maintained and now maintains
insurance on all of the assets and properties of a type customarily insured. The
insurance covers property damage by fire or other casualty, as well as
adequately protects against all normal liabilities, claims, and risks against
which it is customary to insure.

 

Contracts

 

2.13. Exhibit 10 attached to this Agreement contains true and correct lists,
with copies when available, of all material oral and written contracts or
arrangements obligating Company, including without limitation, guarantees, bids,
commitments, joint venture or partnership agreements, contracts with third
parties, pledges and other security agreements, and contracts for the sale of
hydrocarbons. For purposes of this Paragraph 2.14, the term ‘‘material
contract’’ means: (a) one that, if in the ordinary course of business, obligates
Company in an amount in excess of $20,000.00 (Twenty Thousand Dollars), or if
the aggregate total of all contracts from like transactions exceeds such amount;
and (b) one that, if not in the ordinary course of business, obligates Company
in an amount in excess of $20,000.00 (Twenty Thousand Dollars), or if the
aggregate total of all such contracts for like transactions exceeds such amount.
Exhibit 10 also includes the aggregate dollar value of all contracts that do not
exceed such limits. Purchaser shall have the right to review any nonmaterial
contract upon request. Exhibit 10 also sets forth a list of all persons or
entities whose consents are required to be obtained under any contract with
respect to the consummation of this transaction by Seller and Company. There are
no other consents or approvals required from any other third party with respect
to this transaction. Except as set forth in Exhibit 10, Company is not a party
to, nor are Company’s assets and properties bound by, any distributor’s or
manufacturer’s representative, agency agreement, output or requirements
agreement, agreement not entered into in the ordinary course of business,
indenture, mortgage, deed of trust, lease, or any agreement that is unusual in
nature, duration, or amount. There is no default or event that with notice,
lapse of time, or both will constitute a default by any party to any of the
material contracts listed in Exhibit 10. Company has not received any notice
that any party to any of the contracts listed in Exhibit 10 intends to cancel or
terminate any of the contracts or to exercise or not exercise any options under
any of the contracts. Neither Seller nor Company is a party to, nor are
Company’s assets or properties bound by, any contract that is materially adverse
to the business, property, or financial condition of Company.

 

7

--------------------------------------------------------------------------------


 

Laws and Regulations

 

2.14. Company is not in default or in violation of any law; regulation; court
order; or order of any federal, state, municipal, foreign, or other government
department, board, bureau, agency, or instrumentality, wherever located, that
would materially adversely affect its business or future prospects.

 

Litigation

 

2.15. Except as disclosed in Exhibit 11 attached to this Agreement, there are no
pending, outstanding, or threatened claims; legal, administrative, or other
proceedings; or suits, investigations, inquiries, complaints, notices of
violation, judgments, injunctions, orders, directives, or restrictions against
or involving Company or any of the assets, properties, or business of Company or
any of Company’s officers, directors, employees, or stockholders that will
materially adversely affect Company, its assets, properties, or business. To the
best of Seller’s and Company’s knowledge and belief, after conducting a due
diligence investigation, there is no basis for any of these proceedings against
any of Company’s assets, properties, persons, or entities. Seller has furnished
or made available to Purchaser copies of all relevant court papers and other
documents relating to the matters set forth in Exhibit 11. Except as set forth
in Exhibit 11, neither Seller nor Company is presently engaged in any legal
action to recover moneys due Company or for damages sustained by Company.

 

Employment Contracts and Benefits

 

2.16. Exhibit 12 attached to this Agreement contains a complete description and
copies of all employment agreements in effect with Company and a complete
description of all fringe benefits and perquisites available to Company’s
officers, directors, and employees (and, if any, furnished to consultants,
agents, and independent contractors), whether required by law or otherwise,
including but not limited to, pension, profit sharing, life insurance, medical,
bonus, incentive and similar plans, use of automobiles, credit cards, expense
accounts and allowances, club memberships, sharing of costs or expenses,
vacation, and similar benefits, together with the approximate annual cost of
each benefit and perquisite. When available, copies of the plans, agreements, or
arrangements regarding each benefit are also attached. The provisions and
operations of all such programs and plans are in compliance in all material
respects with all applicable material laws and government rules and regulations.
There are no unfunded pension or similar liabilities regarding any employee of
Company. All pension plans have been properly funded as to current and past
service costs, have at all times been administered in compliance in all material
respects with all applicable requirements of ERISA and any other applicable
laws, and Company

 

8

--------------------------------------------------------------------------------


 

does not maintain any ‘‘pension plan’’ as defined in ERISA that is unfunded,
except as disclosed in Exhibit 12. Exhibit 12 also includes all states in which
Company has employees and the status of unemployment insurance accounts in each
state.

 

Working Interest Conveyed

 

2.17. Seller warrants and represents that it owns a 100% working interest and an
82% net revenue interest in the Leasehold Interest. Seller acknowledges and
agrees that Buyer has calculated the Purchase Price in reliance on receiving the
working and net revenue interests in the Leasehold Interest.  Seller shall
retain an overriding royalty interest, paid on gross production, in the Leases
described in Attached Exhibit 13 equal to the positive difference, if any,
between 18% and the total royalty interests, overriding royalty interests, and
other leasehold burdens affecting those leases as of the Closing Date.

 

Other Liabilities and Obligations

 

2.18. Exhibit 14 attached to this Agreement contains a true and correct list of
all liabilities and obligations of Company not disclosed elsewhere in this
Agreement of any kind, character, and description whether accrued, absolute,
contingent, or otherwise, and whether or not required to be disclosed or accrued
in the financial statements of Company, that exceed $ 10,000.00 (Ten Thousand
Dollars) to any one creditor. In the case of liabilities that are not fixed, an
estimate of the maximum amount that may be payable is also included.

 

Bank Accounts

 

2.19. Exhibit 15 attached to this Agreement contains a true and correct list of
the names and addresses of all banks or other financial institutions in which
Company has an account, deposit, or safe deposit box. Also included are the
names of all persons authorized to draw on these accounts or deposits or who
have access to them and the account numbers of each account.

 

Business Operations

 

2.20. The business operations of Company are and have been for the past one year
in material compliance with all laws, treaties, rulings, directives, and similar
regulations of all government authorities having jurisdiction over such business
insofar as failure to comply could materially adversely affect Company’s
business and future prospects.

 

9

--------------------------------------------------------------------------------


 

Authority

 

2.21. Seller and Company each has full power and authority to execute, deliver,
and/or consummate this Agreement, subject to the conditions to Closing set forth
in this Agreement. All reports and returns required to be filed by each with any
government and regulatory agency with respect to this transaction have been
properly filed. Except as otherwise disclosed in this Agreement, no notice to or
approval by any other person, firm, or entity, including governmental
authorities, is required of Seller or Company to consummate the transaction
contemplated by this Agreement.

 

Full Disclosure

 

2.22. No representation, warranty, or covenant made to Purchaser in this
Agreement nor any document, certificate, exhibit, or other information given or
delivered to Purchaser pursuant to this Agreement contains or will contain any
untrue statement of a material fact, or omits or will omit a material fact
necessary to make the statements contained in this Agreement or the matters
disclosed in the related documents, certificates, information, or exhibits not
misleading.

 

Brokers

 

2.23. Neither Seller nor Company, nor any of Company’s officers, directors,
employees, or stockholders, has retained, consented to, or authorized any
broker, investment banker, or third party to act on Company’s behalf, directly
or indirectly, as a broker or finder in connection with the transactions
contemplated by this Agreement.

 

ARTICLE 3

 

PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

Purchaser represents and warrants to Seller that:

 

Authority

 

3.01. Purchaser has full power and authority to execute, deliver, and consummate
this Agreement subject to the conditions to Closing set forth in this Agreement.
All corporate acts, reports, and returns required to be filed by Purchaser with
any government or regulatory agency with respect to this

 

10

--------------------------------------------------------------------------------


 

transaction have been or will be properly filed prior to the Closing Date. No
provisions exist in any contract, document, or other instrument to which
Purchaser is a party or by which Purchaser is bound that would be violated by
consummation of the transactions contemplated by this Agreement.

 

Brokers

 

3.02. Neither Purchaser, nor any of Purchaser’s officers, directors, or
employees, has retained, consented to, or authorized any broker, investment
banker, or third party to act on its behalf, directly or indirectly, as a broker
or finder in connection with the transactions contemplated by this Agreement.

 

Organization and Standing of Purchaser

 

3.03. Purchaser is a corporation duly organized, validly existing, and in good
standing under the laws of the state of Delaware and Texas, with corporate power
to own property and carry on its business as it is now being conducted.

 

ARTICLE 4

 

COVENANTS

 

Seller covenants with Purchaser that from and after the date of this Agreement
until the Closing Date, Seller will and will cause Company to:

 

Business Operations

 

4.01. Operate its business and conduct its activities in the normal course of
business and not introduce any material new method of management, operation, or
accounting.

 

Maintenance of Assets and Properties

 

4.02. Maintain all tangible assets and properties of Company in as good a state
of operating condition and repair as they are on the date of this Agreement,
except for ordinary depreciation, wear, and tear.

 

11

--------------------------------------------------------------------------------


 

Absence of Liens

 

4.03. Not sell, pledge, lease, mortgage, encumber, dispose of, or agree to do
any of these acts regarding any of the assets or properties of Company, other
than in the normal course of business, without the prior written approval of
Purchaser.

 

Preservation of Business

 

4.04. Use its best efforts to preserve intact its organization and personnel and
to keep available the services of all of its employees, agents, independent
contractors, and consultants commensurate with Company’s business requirements.

 

Preservation of Customer Relations

 

4.05. Use its best efforts to preserve intact the present customers of Company
and the goodwill of all customers and others with respect to the business.

 

Maintain Insurance

 

4.06. Keep in force all policies of insurance covering the Company’s business,
properties, and assets, including all insurance listed in this Agreement. If
Purchaser so requests in writing, to purchase additional insurance as may be
reasonably required at Purchaser’s expense.

 

Absence of Contractual Obligations

 

4.07. Not become obligated on any contract or commitment or incur or agree to
incur any liability beyond a period of one year or for an amount in excess of
$10,000.00 (Ten Thousand Dollars) or make any capital expenditures without the
prior written consent of Purchaser.

 

Performance of Obligations

 

4.08. Perform all of its obligations and not make any material amendment to its
obligations under all agreements relating to or affecting Company’s customers,
business, properties, and assets.

 

Notification of Litigation

 

4.09. Promptly notify Purchaser in writing of any outstanding or threatened

 

12

--------------------------------------------------------------------------------


 

claims; legal, administrative, or other proceedings, suits, investigations,
inquiries, complaints, notices of violation, or other process; or other
judgments, orders, directives, injunctions, or restrictions against or involving
Company or its personnel that could adversely affect Company.

 

Provide Financial Statements

 

4.10. Provide Purchaser with fairly presented monthly financial statements with
respect to Company within 15 days after the end of each month.

 

Access to Books and Records

 

4.11. Make available to Purchaser and its authorized agents and accountants for
inspection at reasonable times and under reasonable circumstances the following
items with respect to Company: assets; properties; business and financial
records; and tax returns, working papers, files, and memoranda of its public
accountants and outside legal counsel for the purposes of making an accounting
review, a legal audit, and investigation and examination of Company as deemed
desirable by Purchaser. Seller will use its best efforts to cause Company’s
officers, employees, public accountants, and outside legal counsel to cooperate
fully with Purchaser’s examination and to make a full and complete disclosure to
Purchaser of all facts regarding the financial condition and business operations
of Company.

 

Notice of Environmental Defects.

 

4.12.  Within fifteen (15) days of execution of this Agreement, Buyer shall
notify Seller in writing of any Environmental Defects (as defined below) it
becomes aware of.  Any such notice from Buyer shall describe in general terms
the facts and circumstances giving rise to such Environmental Defect and the
Asset or Assets that are the subject of such Environmental Defect.  With respect
to any Environmental Defects that are the subject of notices delivered by Buyer
to Seller prior to the Notification Deadline, Buyer may elect from among the
following options (which election shall not limit or otherwise affect any of
Buyer’s other rights hereunder):

 

(i)            to terminate this Agreement;

 

(ii)           to (A) take (at Seller’s cost and expense), or require Seller to
take, such remedial or other action as may be required to eliminate such
Environmental Defect or to cause the condition giving rise to such Environmental
Defect to be cured or otherwise brought into compliance with Environmental Laws
(as defined below) (and in either case, as security for the performance by

 

13

--------------------------------------------------------------------------------


 

Seller of its obligation to take such remedial action or to reimburse Buyer for
the cost of doing so, the Purchase Price shall be reduced by the Buyer’s good
faith estimate of the amount of costs and expenses incurred or to be incurred in
connection therewith, and such amount shall be held by buyer and used to fund
the taking of such remedial or other action, with any deficiency to be promptly
funded by Seller and any excess to be paid over to Seller upon completion of
such remedial or other action) and (B) require Seller to indemnify, defend and
hold harmless Buyer from and against any Losses incurred by Buyer as a result of
such Environmental Defect; or

 

(iii)          exclude the Asset or Assets subject to such Environmental Defect
from the sale hereunder and reduce the Purchase Price by the Allocated Value of
such Asset or Assets.

 

(b)           As used herein, the term “Environmental Defect” shall mean any
fact, circumstance or condition involving any property constituting a part of
the Assets that constitutes a violation of Environmental Laws or requires
remedial action under Environmental Laws.

 

(c)           As used herein, the term “Environmental Laws” shall mean any and
all laws, statutes, ordinances, rules, regulations, orders or determinations of
any tribal authority or other governmental authority pertaining to health or the
environment, including, without limitation, the Clean Air Act, as amended; the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(‘CERCLA”), as amended; the Federal Water Pollution Control Act, as amended; the
Occupational Safety and Health Act of 1970, as amended; the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended; the Safe Drinking
Water Act, as amended; the Toxic Substances Control Act, as amended; the
Hazardous & Solid Waste Amendments Act of 1984, as amended; the Superfund
Amendments and Reauthorization Act of 1986, as amended; the Hazardous Materials
Transportation Act, as amended; any state laws pertaining to the handling of oil
and gas exploration or production wastes or the use, maintenance and closure of
pits and impoundments; and other environmental conservation or protection laws. 
For purposes of this Agreement, the terms “hazardous substance” and “release”
(or “threatened release”) have the meanings specified in CERCLA, and the terms
“solid waste” and “disposal” (or “disposed”) have the meanings specified in
RCRA; provided, however, that (i) to the extent the laws of the jurisdiction
wherein the Assets are located establish and meaning for “hazardous substance,”
“release,” “solid waste” or “disposal” that is broader than that specified in
either CERCLA or RCRA, such broader meaning shall apply and (ii) the terms
“hazardous substance” and “solid waste” shall include all oil and gas
exploration and production wastes that may present an endangerment to public
health or welfare or the environment, even if such wastes are specifically
exempt from classification as hazardous substances or solid wastes pursuant to
CERCLA or

 

14

--------------------------------------------------------------------------------


 

RCRA or the state analogous to those statutes.  For purposes of this Agreement,
the term “governmental authority” includes the United States, the state, county,
city, tribal and political subdivisions in which the Assets are located or which
exercises jurisdiction over any of the Assets, and any agency, department,
commission, board, bureau or instrumentality, or any of them, that exercises
jurisdiction over any of the Assets.

 

Seller will allow Buyer to conduct a phase I Environmental Assessment and any
additional environmental assessments which Buyer subsequently deems necessary on
the basis of environmental liabilities identified in such phase I Environmental
Assessment.

 

Employee Compensation

 

4.13. Not increase the compensation payable to or to become payable to any
executive officer, key employee, or agent; make any bonus payment to any such
person; and permit Purchaser to contact such employees, agents, and officers at
all reasonable times for the purpose of discussing with them prospective
employment by Purchaser on or after the Closing Date. Seller shall use its best
efforts to encourage all such persons to accept any employment offered by
Purchaser.

 

Not Solicit

 

4.14. Not negotiate with any person or entity, or solicit or entertain any
proposal concerning any acquisition in any form of Company.

 

Resist Brokers

 

4.15. Assist and cooperate with Purchaser in resisting any claim of any broker,
investment banker, or third party for any brokerage fee, finder’s fee, or
commission against Purchaser or Company in connection with the transactions
contemplated by this Agreement.

 

Cooperate in Publicity

 

4.16. Coordinate any written publicity regarding this transaction with
Purchaser.

 

15

--------------------------------------------------------------------------------


 

Maintain Employee Benefit Plans

 

4.17. Not add or discontinue any pension, welfare, or other employee benefit
plans, if any, or make any alteration in any existing pension, welfare, or other
employee benefit plans.

 

Payment of Liabilities and Waiver of Claims

 

4.18. Not do, or agree to do, any of the following acts:

 

(a) Pay any obligation or liability, fixed or contingent, other than current
liabilities.

 

(b) Waive or compromise any right or claim.

 

(c) Without full payment, cancel any note, loan, or other obligation owing to
Company.

 

Maintain Existing Agreements

 

4.19. Not modify, amend, cancel, or terminate any of Company’s existing
contracts or agreements, or agree to do so.

 

Obtain Consents

 

4.20. As soon as reasonably practical after the execution of this Agreement and
in any event before the Closing Date, obtain the written consents of all persons
described in Exhibit 10 and furnish to Purchaser copies of the consents.

 

Provide Sales and Use Tax Certificates

 

4.21. Furnish to Purchaser clearance certificates from the appropriate agencies
in all states where Company is qualified to do business and any related
certificates that Purchaser may reasonably request as evidence that all sales,
use, and other tax liabilities of Company (other than income tax liabilities)
accruing before the Closing Date have been fully satisfied or provided for by
Company.

 

Provide UCC Clearances

 

4.22. Deliver to Purchaser a Business and Commerce Code search report issued by
the Secretary of State in each state where Company owns personal property and
dated as of a date not more than three (3) days before the Closing Date. The

 

16

--------------------------------------------------------------------------------


 

report must indicate that there are no filings under the UCC on file with the
Secretary of State that name Company as debtor or otherwise indicate any lien on
the assets and properties of Company, except for the liens otherwise disclosed
in this Agreement.

 

Deliver Title Policies

 

4.23. Deliver to Purchaser title insurance policies, dated as of the Closing
Date, issued by title insurance companies acceptable to Purchaser and at
Purchaser’s expense. The policies shall insure a fee simple title in Purchaser
to all real property owned by Company, subject only to the following:

 

(a) The lien, if any, of current real property taxes, payments of which are not
delinquent.

 

(b) Liens and encumbrances referred to in the financial statements set forth in
the exhibits to this Agreement.

 

(c) Objections and exceptions noted in the title insurance policies that have
been approved by Purchaser in writing.

 

Liability coverage under the title insurance policies shall be at least equal to
or greater than the book value of the real property as reflected in the
financial statements of Company.

 

Title to Leasehold

 

Notice of Title Defects.

 

4.24.  Buyer shall notify Seller in writing by the end of the Due Diligence
Period (the “Notification Deadline”) of any matter (“Title Defect”) that would
cause Seller’s title to any of the Leasehold Interests to be unacceptable to
Buyer in its sole discretion, judgment and opinion, in each case together with a
brief explanation of (a) the nature of such Title Defect, (b) the Leasehold
Interests (or portions thereof) affected thereby and (c) Buyer’s proposed Defect
Value (as hereinafter defined) for such Title Defect; provided, that, if Buyer
is unable to obtain title opinions covering the Leasehold Interests by an
attorney acceptable to Buyer by the end of the Due Diligence Period, the Due
Diligence Period for identifying Title Defects and the Notification Deadline
shall both be extended by 20 days.  As used herein, the term “Defect Value”
shall mean with respect to each Title Defect, the reduction in the Allocated
Value (as hereinafter defined) of the affected Leasehold Interest as a result of
such Title Defects, determined by Buyer in its sole discretion, judgment and
opinion.

 

17

--------------------------------------------------------------------------------


 

Remedies for Title Defects

 

4.25  (a) Seller shall use its best efforts to cure prior to Closing any title
Defect with respect to which it has received notice from Buyer prior to the
Notification Deadline.

 

(b)           With respect to any uncured Title Defects that exist on the
Closing Date, Buyer may elect from among the following options:

 

(i)            to terminate this Agreement; or,

 

(ii)           to require that Seller indemnify Buyer against all liability,
loss, cost and expense resulting from such Title Defect, in which event the
Purchase Price shall not be reduced and the Leasehold Interest subject to such
Title Defect shall be sold Buyer hereunder.

 

Casualty Loss

 

4.26 As used herein, the term “Casualty Defect” shall mean, with respect to any
of the Assets, any destruction by fire, blowout or other casualty or any taking,
or pending or threatened taking, in condemnation or under the right of eminent
domain of any asset or portion thereof.  Seller shall promptly notify Buyer of
any Casualty Defects of which Seller becomes aware.  If any Casualty Defects
exist at the Closing, Buyer may elect (a) to terminate this Agreement. (b) to
proceed with the Closing, to purchase the defective Asset, and to reduce to the
Purchase price by the reduction in value of the defective Asset caused by the
Casualty Defect, as such reduction is determined before or after at the Closing
by mutual agreement of Seller and Buyer, or failing such agreement by a firm of
independent consulting engineers mutually agreeable to Buyer and Seller, in
which case, Seller shall retain all insurance proceeds relative to the reduction
in value cause by such Casualty Defect, (c) to purchase such Asset
notwithstanding such Casualty Defect, and Seller shall at the Closing pay to
Buyer all sums paid to Seller by reason of such Casualty Defect and shall
assign, transfer and set over unto Buyer all of the right, title and interest of
Seller in and to any unpaid insurance proceeds, awards or other payments arising
out of such Casualty Defect or (d) to proceed with Closing, decline to purchase
the Asset to which such Casualty Defect relates and to reduce the Purchase Price
by the Allocated Value of such Asset (assuming no Casualty Defect existed). 
Seller shall not voluntarily compromise, settle or adjust any amount payable by
reason of any Casualty Defect without first obtaining the written consent of
Buyer.

 

18

--------------------------------------------------------------------------------


 

Lease Obligations

 

4.27 With respect to the Leasehold Interests, (a) there are royalty provisions
(other than those allowing a lessor the right to take in kind and other than
royalties due to governmental entities) requiring the payment of a royalty on
any basis other than proceeds actually received by the lessee, (b) there are no
Leasehold Interests which are subject to a fixed term of duration, and (c) there
are no unfulfilled drilling obligations affecting the Leasehold Interests, other
than provisions requiring optional drilling as a condition of maintaining or
earning all or a portion of a lease, and all royalties, rentals and other
payments due in respect of the Leasehold Interests have been timely paid and all
other conditions necessary to keep such properties and interests in full force
and effect during their primary term, and thereafter if commercial production
has been established thereon or on lands pooled therewith, have been fully
performed.

 

Obligations Relating to Operations

 

4.28 With respect to operations relating to the Assets, (a) there are no gas
production, processing, sales, transportation or other imbalances as of the
Effective Time between Seller and any third party, (b) there are no material
non-consent operations with respect to any Leasehold Interest which have
resulted or will result in a temporary or permanent increase or decrease in
Seller’s interest in such Leasehold Interest from that set forth on Exhibit A-2
for the applicable unit or well, (c) there are no binding commitments with
respect to the Assets that will result in Buyer incurring after the Closing Date
capital expenditures with respect to any one unit or well in excess of $5,000,
or $25,000 with respect to the Assets in the aggregate.

 

Operations Since the Effective Time

 

4.29 Since the Effective Time:

 

(a)           Seller has caused the Assets to be developed, maintained and
operated in a good and prudent manner and in substantially the same manner as
the Assets were developed, maintained and operated prior to the Effective Time;

 

(b)           Seller has not sold, assigned, transferred, farmed out, conveyed
or otherwise disposed of any of the Assets, except for the sale of hydrocarbons
in the ordinary course of business;

 

(c)           Seller has not, to the extend related to the Assets, made any
major change in the character of its business or operations or otherwise

 

19

--------------------------------------------------------------------------------


 

conducted its business and operations other than in accordance with standard
industry practices;

 

(d)           Seller has not permitted any leases or material rights with
respect to the Assets to expire, or waived any material rights with respect to,
the Assets;

 

(e)           Seller has not entered into any agreement or made any commitment
(other than this Agreement) to take any of the actions referred to in clauses
(a) through (d) above; and

 

(f)            there have been no fires, blow-outs or other casualties (above or
below the surface of the ground) which affected any of the Assets.

 

Marketing of Production; Suspended Funds

 

4.30 Exhibit 16

 

(a)           Seller has not received, as of the Effective Time, any advance,
“take-or-pay,” or other similar payments under production sales contracts that
entitle the purchasers to “make-up” or otherwise receive deliveries of
hydrocarbons at any time after the Effective Time without paying at such time
the full market price therefore, nor has Seller received any payments with
respect to, or in lieu of or in satisfaction for any take-or-pay obligations of
purchasers of Seller’s hydrocarbons deliverable under any contracts covering any
of the Leasehold Interests on or after the Effective Time;

 

(b)           Seller has not received prior to the Effective Time payments for
production which are currently subject to refund;

 

(c)           the purchaser of hydrocarbons produced from or attributable to the
Leasehold Interests under any gas sales contract has not (A) curtailed its takes
of hydrocarbons in violation of such contract, or (B) given notice (either
written or, to the knowledge of Seller, oral) that it desires to amend the gas
sales contract with respect to price or quantity of deliveries under take-or-pay
provisions or otherwise, in each case to such extent that any such action may
materially affect the economic value of the reserves attributable to the
Leasehold Interests affected by such action;

 

(d)           Exhibit 16 sets forth a list of all funds held in suspense by
Seller on the date hereof that are attributable to the Leasehold Interests, a
description of the source of such funds and the reason they are being held in
suspense, the agreement or agreements under which such funds are being held

 

20

--------------------------------------------------------------------------------


 

and the name or names of the parties claiming such funds or to whom such funds
are owed.

 

Improvements, Personality, Equipment and Fixtures

 

4.31 Seller makes no warranties of whatsoever nature, express or implied,
concerning equipment and fixtures included in the Assets, it being the intention
of Seller and Buyer to expressly negate and to exclude all warranties concerning
equipment and fixtures included in the Assets, including, without limitation,
any implied warranties of merchantability and fitness for any particular
purpose, warranties created by an affirmation of fact or promise of by any
description of any kind whatsoever contained in or created by the Uniform
Commercial Code as adopted in Texas or by any other applicable law.  Buyer
hereby waives any claim it may or might have now or in the future against Seller
for any loss, damage or expense caused by any of the equipment or fixtures
included in the Assets or by defect herein, use or maintenance thereof or
servicing or adjustment thereto and, as to Seller, purchases the equipment and
fixtures “as is – where is”.

 

Wells

 

4.32 All of the wells in which Seller has an interest by virtue of its ownership
of the Leasehold Interests have been drilled and completed within the boundaries
of such Leasehold Interests or within the limits otherwise permitted by
contract, pooling or unit agreement, and by law; and no such well is subject to
penalties on allowables because of any over production or any other violation of
applicable Legal Requirements that would prevent such well form being entitled
to its full legal and regular allowable from and after the Effective Time as
prescribed by any governmental authority.

 

ARTICLE 5

 

CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE

 

The obligation of Purchaser to Close under this Agreement is subject to each of
the following conditions (any one of which may, at the option of Purchaser, be
waived in writing by Purchaser) existing on the Closing Date, or such earlier
date as the context may require.

 

21

--------------------------------------------------------------------------------


 

Representations and Warranties

 

5.01. Each of the representations and warranties of Seller in this Agreement,
the disclosures contained in the exhibits to this Agreement, and all other
information delivered under this Agreement shall be true in all material
respects at and as of the Closing Date as though each representation, warranty,
and disclosure were made and delivered at and as of the Closing Date.

 

Compliance With Conditions

 

5.02. Company and Seller shall each comply with and perform all agreements,
covenants, and conditions in this Agreement required to be performed and
complied with by each of them. All requisite action (corporate and other) in
order to consummate this Agreement shall be properly taken by Company and
Seller. Seller shall deliver to Purchaser a compliance certificate verifying and
warranting Seller’s and Company’s compliance.

 

Suit or Proceeding

 

5.03. No suit or proceeding, legal or administrative, relating to any of the
transactions contemplated by this Agreement shall be overtly threatened or
commenced that, in the sole discretion of Purchaser and its counsel, would make
it inadvisable for Purchaser to Close this transaction.

 

Accountant’s Review

 

5.04. On or before the Closing Date of this Agreement, Purchaser shall receive a
letter from its own public accountants that states that based on a review (but
not a full audit) of all the Financial Statements filed as part of Exhibit 4 to
this Agreement, nothing has come to their attention indicating that the
Financial Statements were not prepared in accordance with generally accepted and
consistently applied accounting principles. The letter shall be attached to this
Agreement as Exhibit 17.

 

Government Approvals and Filings

 

5.05. All necessary government approvals and filings regarding this transaction
shall be received or made prior to the Closing Date in substantially the form
applied for to the reasonable satisfaction of Purchaser and its counsel. Any
applicable waiting period for the approvals and filings shall be expired.

 

22

--------------------------------------------------------------------------------


 

Corporate and Stockholder Action

 

5.06. All corporate and stockholder action necessary to consummate the
transactions contemplated in this Agreement shall be properly taken by Seller
and Company. Purchaser shall receive copies of all appropriate resolutions of
Company’s and Seller’s board of directors and shareholders relating to this
Agreement. The resolutions shall be certified by their respective corporate
secretaries.

 

Confidentiality and Noncompete Agreements

 

5.07. All key employees of Company and Seller, as identified by Purchaser and
Seller, shall execute and deliver to Purchaser a confidentiality and
noncompetition agreement in substantially the form attached to this Agreement as
Exhibit 18.

 

Consents of Others

 

5.08. Purchaser shall receive written consents from all persons listed in
Exhibit 10 to this Agreement.

 

Board of Directors Resignations

 

5.9. On or before the Closing Date, Seller shall secure the resignations of all
directors currently serving on the board of directors of Company.

 

Ownership of Records

 

5.10. On the Closing Date, Seller shall deliver to Purchaser all corporate
records, including but not limited to well logs and production data.

 

ARTICLE 6

 

CONDITIONS TO SELLER’S OBLIGATION TO CLOSE

 

The obligation of Seller to Close under this Agreement is subject to each of the
following conditions (any one of which at the option of Seller may be waived in
writing by Seller) existing on the Closing Date.

 

23

--------------------------------------------------------------------------------


 

Corporate Action

 

6.01. Purchaser shall take appropriate corporate action regarding this
transaction, which shall be evidenced by resolutions of its board of directors
and shareholders and certified by Purchaser’s corporate secretary, authorizing
Purchaser to enter into and complete this transaction.

 

Government Approvals

 

6.02. All necessary government approvals regarding this transaction shall be
received prior to the Closing Date, in substantially the form applied for and to
the reasonable satisfaction of Purchaser and its counsel.

 

ARTICLE 7

 

PARTIES’ OBLIGATIONS AT THE CLOSING

 

Seller’s Obligations at the Closing

 

7.01. At the Closing, Seller shall deliver or cause to be delivered to Purchaser
instruments of assignment and transfer of all of the issued and outstanding
capital stock of Company, free and clear of all liens, claims, and encumbrances
in form and substance satisfactory to Purchaser’s counsel. Simultaneously with
the consummation of the transfer, Seller shall put Purchaser in full possession
and enjoyment of all properties and assets of Company.

 

Seller, at any time before or after the Closing Date, shall execute,
acknowledge, and deliver to Purchaser any further deeds, assignments,
conveyances, other assurances, documents, and instruments of transfer reasonably
requested by Purchaser. Seller shall also take any other action consistent with
the terms of this Agreement that may be reasonably requested by Purchaser for
the purpose of assigning, transferring, granting, conveying, and confirming to
Purchaser or reducing to possession any or all property and assets to be
conveyed and transferred by this Agreement. If requested by Purchaser, Seller
further agrees to prosecute or otherwise enforce in its own name for the benefit
of Purchaser any claims, rights, or benefits of Company that are transferred to
Purchaser by this Agreement and that require prosecution or enforcement in
Seller’s name. Any prosecution or enforcement of claims, rights, or benefits
under this paragraph shall be solely at Purchaser’s expense, unless the
prosecution or enforcement is made necessary by a breach of this Agreement by
Seller.

 

24

--------------------------------------------------------------------------------


 

Purchaser’s Obligation at Closing

 

7.02. At the Closing, Purchaser shall deliver to Seller against delivery of the
items specified in Paragraph 7.01, above, a certified or cashier’s check in the
amount of $4,000,000.00 (Four Million Dollars), payable to Seller in federal
funds currently available in Texas and shall deliver 888,888 shares of common
stock of Purchaser.

 

Restriction on Stock Issued

 

7.03 The stock issued to Seller shall be subject to a separate Lock-Up
Agreement, which is attached as Exhibit 19.  The stock shall be delivered with a
restrictive legend on the stock certificate.  No shares of the stock may be
sold, conveyed, burdened, pledged or otherwise hypothecated for a term of one
(1) year after closing date.  At the end of the one-year restrictive period,
Purchaser may sell up to 49,000 (Forty Nine Thousand) shares per month.

 

ARTICLE 8

 

SELLER’S OBLIGATIONS AFTER THE CLOSING

 

Preservation of Goodwill

 

8.01. Following the Closing Date, Seller will restrict its activities so that
Purchaser’s reasonable expectations with respect to the goodwill, business
reputation, employee relations, and prospects connected with the assets and
properties purchased under this Agreement will not be materially impaired.

 

Change of Name

 

8.02. Seller agrees that, after the Closing Date, it will not use or employ in
any manner, directly or indirectly, the name of Company or any variation of the
name, save and except for Square One Machine, Inc. Seller also agrees that, in
order to comply with this covenant, it will take and cause to be taken all
necessary action, including filing a withdrawal notice for any assumed name
certificate bearing Company’s name or any variant of the name that Seller has
previously filed.

 

Nonsolicitation of Employees

 

8.03. Prior to the third anniversary of the Closing Date, Seller shall not
solicit any employee of Purchaser or any employee of Company retained by
Purchaser after the Closing Date to leave employment with Company or Purchaser.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 9

 

INDEMNIFICATION

 

Covenant to Indemnify and Hold Harmless

 

9.01. Seller covenants and agrees to indemnify, defend, and hold harmless
Purchaser and Company from and against any and all claims, suits, losses,
judgments, damages, unpaid royalties and liabilities including any
investigation, legal, and other expenses incurred in connection with and any
amount paid in settlement of any claim, action, suit, or proceeding
(collectively called ‘‘Losses’’), other than those Losses disclosed in this
Agreement or any Exhibit delivered pursuant to this Agreement, to which
Purchaser or Company may become subject, if such Losses arise out of or are
based upon any facts and circumstances (or alleged facts and circumstances) that
could result in or give rise to a misrepresentation, breach of warranty, or
breach of covenant by Seller to Purchaser in this Agreement. This right to
indemnification is in addition to any other right available to Purchaser and
Company, including the right to sue Seller for a misrepresentation, breach of
warranty, or breach of covenant under this Agreement.

 

Income Taxes and Royalties

 

9.02. Without limiting the provisions of Paragraph 9.01, Seller shall indemnify,
defend, and hold harmless Purchaser and Company from and against any Losses to
which Company or Purchaser may become subject insofar as such Losses arise out
of or are based on any tax on or measured by the net income of Company or for
any unpaid royalties in any period on or before the Closing Date. The
indemnifications provided in this Paragraph 9.02 and in Paragraph 9.01, above,
are cumulative and neither provision shall limit or in any other way affect the
right of Purchaser and Company under the other provision.

 

 Notification and Defense of Claims or Actions

 

9.03. When Purchaser proposes to assert the right to be indemnified under this
Article 9 with respect to third-party claims, actions, suits, or proceedings,
Purchaser shall, within 30 days after the receipt of notice of the commencement
of the claim, action, suit, or proceeding, notify Seller in writing, enclosing a
copy of all papers served or received. On receipt of the notice, Seller shall
have the right to direct the defense of the matter, but Purchaser shall be
entitled to participate in the defense and, to the extent that Purchaser
desires, to jointly direct the defense with Seller with counsel mutually
satisfactory to Purchaser and

 

26

--------------------------------------------------------------------------------


 

Seller, at Seller’s expense. Purchaser shall also have the right to employ its
own separate counsel in any such action. The fees and expenses of Purchaser’s
counsel shall be paid by Purchaser unless: (a) the employment of the counsel has
been authorized by Seller; (b) Purchaser has reasonably concluded that there may
be a conflict of interest between Seller and Purchaser in the conduct of the
defense of such action; or (c) Seller has not, in fact, employed counsel
satisfactory to Purchaser to assume the defense of the action. In each of these
cases, the fees and expenses of Purchaser’s counsel shall be paid by Seller.
Neither Seller nor Purchaser shall be liable for any settlement of any action or
claim described in this Article 9 that is affected without their consent.

 

ARTICLE 10

 

GENERAL PROVISIONS

 

Survival of Representations, Warranties, and Covenants

 

10.01. The representations, warranties, covenants, and agreements of the parties
contained in this Agreement or contained in any writing delivered pursuant to
this Agreement shall survive the Closing Date for the period of time set forth
in this Agreement.

 

Notices

 

10.02. All notices that are required or that may be given pursuant to the terms
of this Agreement shall be in writing and shall be sufficient in all respects if
given in writing and delivered personally or by registered or certified mail,
return receipt requested, postage prepaid as follows:

 

If to Seller:

 

Square One Energy, Inc.

 

 

 

 

 

 

 

 

 

If to Purchaser:

 

Cano Petroleum, Inc.

 

 

309 W. 7th Street

 

 

Fort Worth, Texas 76102

 

27

--------------------------------------------------------------------------------


 

Assignment of Agreement

 

10.03. This Agreement shall be binding on and inure to the benefit of the
parties to this Agreement and their respective successors and permitted assigns.
This Agreement may not be assigned by any other party without the written
consent of all parties and any attempt to make an assignment without consent is
void.

 

Governing Law

 

10.04. This Agreement shall be construed and governed by the laws of the state
of Texas.

 

Amendments; Waiver

 

10.05. This Agreement may be amended only in writing by the mutual consent of
all of the parties, evidenced by all necessary and proper corporate authority.
No waiver of any provision of this Agreement shall arise from any action or
inaction of any party, except an instrument in writing expressly waiving the
provision executed by the party entitled to the benefit of the provision.

 

Entire Agreement

 

10.06. This Agreement, together with any documents and exhibits given or
delivered pursuant to this Agreement, constitutes the entire agreement between
the parties to this Agreement. No party shall be bound by any communications
between them on the subject matter of this Agreement unless the communication is
(a) in writing, (b) bears a date contemporaneous with or subsequent to the date
of this Agreement, and (c) is agreed to by all parties to this Agreement. On
execution of this Agreement, all prior agreements or understandings between the
parties shall be null and void.

 

Reliance Upon Representations and Warranties

 

10.07. The parties mutually agree that, notwithstanding any right of Purchaser
to fully investigate the affairs of Company and notwithstanding any knowledge of
facts determined or determinable by Purchaser pursuant to the investigation or
right to investigate, Purchaser may fully rely upon the representations,
warranties, and covenants made to Purchaser in this Agreement and on the
accuracy of any document, certificate, or exhibit given or delivered to
Purchaser pursuant to this Agreement. Knowledge by an agent of Purchaser of any
facts not otherwise disclosed in this Agreement or in a document, certificate,
or exhibit

 

28

--------------------------------------------------------------------------------


 

delivered to Purchaser pursuant to this Agreement shall not constitute a defense
by Seller for indemnification of Purchaser under Article 9 or for any claim for
misrepresentation or breach of any warranty, agreement, or covenant under this
Agreement or any exhibit, certificate, or document delivered under this
Agreement.

 

Termination of Agreement

 

10.08. In the event this Agreement is not Closed by April 1, 2005, then this
Agreement shall terminate on and as of that date. Any termination shall not
affect in any manner any rights and remedies that any party to this Agreement
may have at the time of termination.

 

 

Signed on March 1, 2005.

 

 

 

 

 

SQUARE ONE ENERGY, INC.

CANO PETROLEUM, INC.

 

 

 

 

/s/ Kenneth K. Laughlin

 

/s/ Jeffrey Johnson

 

Kenneth K. Laughlin

Jeffrey Johnson, CEO

 

29

--------------------------------------------------------------------------------